EXHIBIT 21 THE BLACK & DECKER CORPORATION AND SUBSIDIARIES LIST OF SUBSIDIARIES Listed below are the subsidiaries of The Black & Decker Corporation as of December 31, 2009. Names of certain inactive, liquidated, or minor subsidiaries have been omitted. Baldwin Hardware Corporation UNITED STATES Black & Decker Abrasives Inc. UNITED STATES Black & Decker Inc. UNITED STATES Black & Decker (U.S.) Inc. UNITED STATES Black & Decker Funding Corporation UNITED STATES Black & Decker Group, LLC UNITED STATES Black & Decker HealthCare Management Inc. UNITED STATES Black & Decker Holdings LLC UNITED STATES Black & Decker Investment Company, LLC UNITED STATES Black & Decker Investments LLC UNITED STATES Black & Decker (Ireland) Inc. UNITED STATES Black & Decker India Inc. UNITED STATES Black & Decker Investments (Australia) Limited UNITED STATES Black & Decker (Puerto Rico) LLC UNITED STATES Delta International Machinery Corp. UNITED STATES Devilbiss Air Power Company UNITED STATES Emglo Products, LLC UNITED STATES Emhart Credit Corporation UNITED STATES Emhart Harttung Inc. UNITED STATES Emhart Teknologies LLC UNITED STATES Kwikset Corporation UNITED STATES Newfrey LLC UNITED STATES Price Pfister Holdings Inc. UNITED STATES Price Pfister, Inc. UNITED STATES Shenandoah Insurance, Inc. UNITED STATES Spiralock Corporation UNITED STATES Vector Products, Inc. UNITED STATES Weiser Lock Corporation UNITED STATES Black & Decker Argentina S.A. ARGENTINA Black & Decker (Australia) Pty. Ltd. AUSTRALIA Black & Decker Distribution Pty. Ltd. AUSTRALIA Black & Decker Finance (Australia) Ltd. AUSTRALIA Black & Decker Holdings (Australia) Pty. Ltd. AUSTRALIA Kwikset (Australasia) Pty. Ltd. AUSTRALIA Black & Decker Werkzeuge Vertriebs-Gesellschaft M.B.H AUSTRIA Black & Decker (Belgium) N.V. BELGIUM Black & Decker Do Brasil Ltda. BRAZIL Refal Industria e Comercio de Rebites e Rebitadeiras Ltda. BRAZIL Spiralock Do Brasil, LTDA. BRAZIL Black & Decker Canada Inc. CANADA Black & Decker (Cayman) Finance Limited CAYMAN ISLANDS Black & Decker Manufacturing, Distribution, and Global Purchasing Holdings LP CAYMAN ISLANDS Jointech Corporation, Ltd. CAYMAN ISLANDS Wintech Corporation Limited CAYMAN ISLANDS Maquinas y Herramientas Black & Decker de Chile S.A. CHILE Anzi Masterfix Tool Ltd. CHINA Black & Decker Asia Based Enterprises CHINA Black & Decker (Suzhou) Co. Ltd. CHINA Black & Decker (Suzhou) Power Tools Co., Ltd. CHINA Black & Decker (Suzhou) Precision Manufacturing Co., LTD CHINA Black & Decker (Suzhou) SSC Asia CHINA Black & Decker (Xiamen) Industrial Co. Ltd. CHINA Guangzhou Emhart Fastening System Co., Ltd. CHINA Qingdao Sungun Power Tool Co., Ltd. CHINA Shanghai Emhart Fastening Systems Ltd. CHINA Spiralock (Shanghai) Trading Co., Ltd. CHINA Black & Decker de Colombia S.A. COLOMBIA Black and Decker de Costa Rica Limitada COSTA RICA Black & Decker (Czech) S.R.O. CZECH REPUBLIC Black & Decker Trading s.r.o. CZECH REPUBLIC Tucker S.R.O. CZECH REPUBLIC Emhart Harttung A/S DENMARK Black & Decker Del Ecuador S.A. ECUADOR Black & Decker Oy FINLAND Black & Decker Finance S.A.S. FRANCE Black & Decker (France) S.A.S. FRANCE Emhart Fastening & Assembly SNC FRANCE Emhart S.A.R.L. FRANCE BD Beteiligungs GmbH & Co. K.G. GERMANY B.B.W. Bayrische Bohrerwerke GmbH GERMANY Black & Decker GmbH GERMANY Masterfix Verbindungssysteme GmbH GERMANY Tucker GmbH GERMANY Black & Decker (Hellas) S.A. GREECE BD Precision (Hong Kong) Limited HONG KONG BD Suzhou (Hong Kong) Limited HONG KONG BD Suzhou Power Tools (Hong Kong) Limited HONG KONG BD Xiamen (Hong Kong) Limited HONG KONG Black & Decker Hong Kong Limited HONG KONG Emhart Asia Limited HONG KONG Emhart Guangzhou (Hong Kong) Limited HONG KONG Hangtech Limited HONG KONG Spiralock Global Ventures, Limited HONG KONG Black & Decker Hungary Korlatolt Felelossegu Tarsasag HUNGARY Black & Decker India Private Limited INDIA Emhart Teknologies (India) Private Limited INDIA Baltimore Financial Services Company IRELAND Baltimore Insurance Limited IRELAND Belco Investments Company IRELAND Black & Decker (Ireland) IRELAND Chesapeake Falls Holdings Company IRELAND Gamrie Limited IRELAND Black & Decker Italia S.P.A. ITALY Black & Decker Italia S.R.L. ITALY Nippon Pop Rivets & Fasteners Ltd. JAPAN Black & Decker (Overseas) GmbH LIECHTENSTEIN Black & Decker Global Holdings S.A.R.L. LUXEMBOURG Black & Decker Limited S.A.R.L. LUXEMBOURG Black & Decker Luxembourg Finance S.C.A. LUXEMBOURG Black & Decker Luxembourg S.A.R.L. LUXEMBOURG Chesapeake Investments Company S.A.R.L. LUXEMBOURG Black & Decker Macao Commercial Offshore Limited MACAO Black & Decker Asia Pacific (Malaysia) Sdn. Bhd. MALAYSIA Black & Decker de Reynosa S. de R.L. de C.V. MEXICO Black & Decker HHI Mexico, S. deR.L. de C.V. MEXICO Black & Decker, S.A. de C.V. MEXICO DeWalt Industrial Tools, S.A. de C.V. MEXICO Grupo Black & Decker Mexico, S. de R.L.de C.V. MEXICO Weiser Lock Mexico, S. De R.L. De C.V. MEXICO Black & Decker (Nederland) B.V. NETHERLANDS Black & Decker NL B.V. NETHERLANDS Black & Decker Far East Holdings B.V. NETHERLANDS Black & Decker Hardware Holdings B.V. NETHERLANDS Black & Decker Holdings B.V. NETHERLANDS Black & Decker International Holdings B.V./S.a.r.l. NETHERLANDS Black & Decker Overseas Holdings B.V. NETHERLANDS Interfast B.V. NETHERLANDS Masterfix Products B.V. NETHERLANDS Black & Decker (New Zealand) Limited NEW ZEALAND Black & Decker (Norge) A/S NORWAY Emhart SjongA/S NORWAY Black & Decker de Panama, S.A. PANAMA Black & Decker International Corporation PANAMA Emhart Panama, S.A. PANAMA Black & Decker Del Peru S.A. PERU Black & Decker Polska Sp.z.o.o. POLAND Masterfix Poland Ltd. Sp.z.o.o POLAND Black & Decker Asia Pacific Pte. Ltd. SINGAPORE Black & Decker Slovakia S.r.o. SLOVAKIA Emhart Fastening Teknologies Korea, Inc. SOUTH KOREA Black & Decker Iberica S.Com por A. SPAIN Black & Decker Aktiebolag SWEDEN Emhart Teknik Akteibolag SWEDEN Black & Decker (Switzerland) GmbH SWITZERLAND Emhart GmbH SWITZERLAND Joinery Industrial Co., Ltd. TAIWAN Black & Decker (Thailand) Limited THAILAND Emhart Teknologies (Thailand) Ltd. THAILAND Aven Tools Limited UNITED KINGDOM Bandhart UNITED KINGDOM Bandhart Overseas UNITED KINGDOM Black & Decker (UK) Marketing Limited UNITED KINGDOM Black & Decker Batteries Management Limited UNITED KINGDOM Black & Decker Finance UNITED KINGDOM Black & Decker International UNITED KINGDOM Black & Decker UNITED KINGDOM Black & Decker Europe UNITED KINGDOM Emhart International Limited UNITED KINGDOM Masterfix Products U.K. Ltd. UNITED KINGDOM Masterfix UK Holdings Limited UNITED KINGDOM Tucker Fasteners Limited UNITED KINGDOM Spiralock of Europe Ltd. UNITED KINGDOM Black & Decker de Venezuela, C.A. VENEZUELA Black & Decker Holdings de Venezuela, C.A. VENEZUELA
